                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    MAHOGAMY LOVETTE, et al.,                            Case No. 18-cv-05613-EMC
                                                       Plaintiffs,
                                   8
                                                                                             ORDER TO SHOW CAUSE
                                                v.
                                   9

                                  10    WALMART INC.,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff in the above-entitled matter having failed to appear at the case management

                                  14   conference on January 24, 2019,

                                  15          THE COURT hereby issues an ORDER TO SHOW CAUSE why plaintiff's claims should

                                  16   not be dismissed for: failure to prosecute, pursuant to Rule 41(b) of the Federal Rules of Civil

                                  17   Procedure, sought no excuse regarding hearing; not participating in the joint CMC process, and

                                  18   not complying with Rule 71 in terms of producing disclosures and documents.

                                  19          The hearing on the order to show cause will be held February 14, 2019 at 1:30 p.m. If

                                  20   plaintiff fails to appear, the case shall be dismissed for failure to prosecute.

                                  21          IT IS SO ORDERED.

                                  22   Dated: January 25, 2019

                                  23                                                     ______________________________________
                                                                                         EDWARD M. CHEN
                                  24                                                     United States District Judge
                                  25

                                  26

                                  27
                                  28
